COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Huff, Raphael and Lorish


              LATRICE CURTIS
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0080-22-4                                      JUDGE GLEN A. HUFF
                                                                                SEPTEMBER 27, 2022
              STAFFORD COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                                              Victoria A.B. Willis, Judge

                             (Nathanael W. Buczek; Buczek Carpenter, PC, on brief), for
                             appellant. Appellant submitting on brief.

                             (Kristie L. Kane; Brittany S. Carper, Guardian ad litem for the minor
                             children; Kane Perry, P.L.C.; Goodall, Carper & Dillon Law, PLLC,
                             on brief), for appellee. Appellee and Guardian ad litem submitting
                             on brief.


                     Latrice Curtis (“mother”) appeals the circuit court’s orders terminating her parental rights to

              her children and approving the foster care goal of adoption. Mother argues that the circuit court

              erred in terminating her parental rights under Code § 16.1-283(C)(2) and approving the foster care

              goal of adoption. She first argues termination was not in the children’s best interests. Next, she

              claims the circuit court erred in applying Code § 16.1-283(C)(2)’s twelve-month standard—the

              period during which a parent must substantially remedy the conditions precipitating the removal of

              her child—because the COVID-19 pandemic and the Virginia Supreme Court’s accompanying

              emergency orders created an insurmountable delay. Mother also alleges that the circuit court erred

              by admitting medical and psychological records, which she says contained inadmissible hearsay




                     * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
from the children. Finally, mother contends that the circuit court erred in accepting Monika

Kral-Dunning, a nurse, as an expert witness on child abuse. This Court finds no error and affirms

the decision of the circuit court.

                                         I. BACKGROUND1

        “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t of

Hum. Servs., 63 Va. App. 157, 168 (2014)).

        Mother and Eugene Ellis (“father”) are the biological parents to E.C-E., Sy.C-E., Z.C-E.,

Si.C-E., and R.C-E. The children first came to the attention of the Stafford County Department of

Social Services (the “Department”) on September 20, 2019, following a complaint of physical

neglect when R.C-E. was admitted to the hospital with a temperature of 103.2 degrees. R.C-E. had

received no medical care in the nine months following birth, had received only one vaccination, and

had scabbed-over rashes on the chest, arms, and legs. R.C-E. also had an ear infection “for quite

some time,” coupled with drainage from both ears. R.C-E. was transferred to Children’s National

Hospital and diagnosed with “eczema herpeticum, atopic dermatitis with the herpes simplex virus.”

        On September 23, 2019, the Department received a report regarding domestic violence

between mother and father. After investigating, the Department also learned that the children went

hungry at times and were “beat[en] and sometimes punched.” Sy.C-E., who was five years old at

the time of removal, had not begun school due to lack of the required physical and immunizations.



        1
         The record in this case is sealed. Nevertheless, this appeal necessitates unsealing
limited portions of the record, including factual findings, to resolve the issues appellant has
raised. Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record,
[this Court] unseal[s] only those specific facts, finding them relevant to the decision in this case.
The remainder of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va.
283, 288 n.1 (2017).
                                                 -2-
E.C-E. informed school officials that the children went hungry when mother “forgets to go to the

store.” The Department noted scratches and bruises on the children and that the children appeared

to be “unclean.”

       On October 11, 2019, police responded to mother’s residence after she reported that father

had acted violently toward her, but police could not determine whether an assault had occurred.

Mother called 911 later that same day and asked for the Department’s assistance. She said “she

would not keep her kids and ‘they could not make her’” and asserted that the children needed to go

either to father or to the Department. Although officials advised mother to call 911 only for

emergencies and that leaving her children could result in a felony child neglect charge, she

continued to call during the following days. The police ultimately arrested father for violating a

protective order and mother for misusing 911.

       On October 18, 2019, the Department received a report of abuse of Sy.C-E. after father

showed the director of Sy.C-E.’s daycare bruises on Sy.C-E.’s leg and hip. The Department met

with Sy.C-E. on October 22, 2019, and noted an injury that appeared consistent with a strike from a

phone cord. Sy.C-E. told the Department that Sy.C-E.’s maternal aunt caused the injuries.

Dr. Robin Foster, a pediatrician and the director of the Child Protection Team at the Children’s

Hospital in Richmond, testified that Sy.C-E.’s injuries were “not consistent with having happened in

normal play or for an accidental causation or being self-inflicted by the child.”

       School officials also informed the Department that they washed E.C-E. and Sy.C-E.’s

clothes because they were “unclean.” The Department received a video of E.C-E. and Sy.C-E. in

which they informed school officials that father and their maternal aunt “beat them with a belt and

their hands.”

       The Department took emergency custody of all five children on October 23, 2019. At the

time of removal, mother was incarcerated, and the children lived with their maternal grandmother

                                                 -3-
and maternal aunt. Following removal, the Department requested that mother provide proof of

housing, employment and income, and a reliable means of transportation. The Department also

required mother to participate in family partnership meetings and family team meetings, attend

parenting classes, undergo a psychological evaluation and follow the accompanying

recommendations, and participate in supervised visitation with the children.

       The Department received a subsequent complaint in February 2020 against mother, which

alleged that she would cut Z.C-E. when the child “was bad” while in her care. As a result, mother

was arrested for contributing to the delinquency of a minor, child abuse, disregard for life, and two

counts of obstruction of justice. On March 26, 2020, the Department made a founded disposition,

Level 1, for physical abuse by mother against Z.C-E.2

       Dr. Andrew Anderson, a clinical psychologist, performed a psychological evaluation on

mother. Mother reported to Dr. Anderson a history of postpartum depression and panic attacks; she

also told him that she took several medications, including anxiety medication and a

mood-stabilizer/anticonvulsive. Dr. Anderson conducted a Child Abuse Potential Inventory on

mother, from which Dr. Anderson opined that mother was unable to protect the children from abuse.

Dr. Anderson explained that mother had “marginal cognitive abilities,” had difficulty “identifying

and handling problems,” and engaged in “impulsive behavior.” Dr. Anderson found that mother

had trouble with “self-protect[ion],” which indicated that she would have difficulty protecting the

children. Dr. Anderson concluded that mother had “general anxiety disorder and a number or

personality maladaptive personality traits that fall under the rubric of dependent history and

emotional personality traits.” He believed mother needed “a course of mental health treatment of a

one-year duration or possibly longer.” He also determined that her capacity to parent the children

was “seriously limited” due to her “marginal cognitive abilities, her significant problems with


       2
           At the time of the circuit court hearing, mother’s criminal matters were still pending.
                                                  -4-
depression and anxiety or panic attacks, [and] her . . . defensiveness or lack of insight,” which he

explained was “predictive of failure to respond to treatment.” Dr. Anderson concluded mother’s

“low tolerance for stress and frustration” would make it difficult for her to manage the demands of

parenting.

        Mother began counseling in January 2020; her therapist subsequently diagnosed her with

anxiety with depression and passive-dependent personality disorder. In December 2020, mother’s

therapist noted that mother did “not actively participate in treatment” or “complete suggested

activities between sessions,” and was “guarded when discussing treatment goals.” The therapist

further noted that mother’s response to treatment was “poor” because of her lack of participation in

the treatment. Mother’s therapist ultimately discharged her from treatment for non-compliance.

According to the therapist, mother showed a “[l]ack of progress . . . due to [a] lack of active

participation in treatment” and had missed a scheduled appointment after already failing to

participate in treatment for over thirty days. As of the date of the circuit court hearing, mother had

not resumed counseling. Although mother had medication for her mental health, she admittedly did

not take them as prescribed.

        Mother testified that she had previously worked in an assisted living home but was no

longer employed in that capacity. She further testified that she began working full-time at a

temporary agency approximately a month before the circuit court hearing. She acknowledged that

she did not provide the Department with proof of her current employment.

        Mother had lived in her mother’s residence but left because the children’s aunt, who

allegedly abused some of the children, also lived at the residence. Mother testified that as of the

date of the circuit court hearing, she had been approved for public housing but did not have the

“actual voucher.” In the meantime, she stayed at “a couple of different friends’ house[s].” For

transportation, she relied on public transportation and ride sharing services.

                                                 -5-
        The Department placed the children in separate homes following removal. E.C-E., who was

eight years old at the time of the circuit court hearing, was in her fifth placement at the time of the

circuit court hearing. She had “tantrums” that included “throwing items, hitting, kicking, [and]

spitting.” Following the placement, she initially received “active, intensive, in home” counseling

for multiple hours every week and continued to participate in outpatient counseling biweekly.

        Sy.C-E., who was seven years old at the time of the circuit court hearing, stayed in the same

foster home until early 2020. Later, however, the Department transferred Sy.C-E. to a residential

treatment facility due to suicidal ideations. Sy.C-E. had been hospitalized three times since coming

into foster care for “[s]uicidal ideation, aggression, anger, and erratic behavior.” While in foster

care, Sy.C-E. met regularly with an individual counselor and participated in group therapy, animal

therapy, art therapy, and music therapy.

        Z.C-E., who was six years old at the time of the circuit court hearing, lived in a therapeutic

foster care home and received out-patient counseling for post-traumatic stress disorder. A forensic

medical exam conducted after removal revealed that Z.C-E. had several healing wounds and injuries

that were “consistent with non-accidental inflicted trauma.” When initially entering foster care,

Z.C-E. acted frightened and nervous around others. Over time, Z.C-E. bonded strongly with his

foster family, regularly attended school, and showed much progress. Z.C-E.’s counselor warned

that there would be “risks” to Z.C-E.’s emotional and mental well-being should Z.C-E. return to his

biological family.

        Si.C-E., who was five years old at the time of the circuit court hearing, had been in the same

foster home since removal. Si.C-E. regularly participated in counseling for post-traumatic stress

disorder because she had been picking out her hair, picking her cuticles, withholding bowel

movements, and experiencing sleeplessness and bed-wetting. Si.C-E. attended daycare full time,

and teachers complimented her behavior.

                                                  -6-
       R.C-E., who was three years old at the time of the circuit court hearing, had lived in the

same foster home since removal and thrived there. The Department described R.C-E. as “joyful”

and “developmentally on track.”

       Since coming into care, the four older children received restorative dental care to repair

“multiple cavities.” The children also received necessary pediatric care. E.C-E. saw a urologist

due to bed-wetting issues. Si.C-E. suffered from a sleep disorder, allergies, and skin irritation.

Si.C-E. also received treatment from a gastroenterologist and a urologist for problems with

bowel movements and urination accidents, respectively. R.C-E. received treatment from a

pulmonologist, an orthopedist, and an ear, nose, and throat doctor. R.C-E. underwent two

different procedures: a “scope of multiple areas” and a corrective procedure to repair a “cleft in

[the child’s] throat” that created difficulty swallowing.

       In September 2020, the Department requested that the Stafford County Juvenile and

Domestic Relations District Court (the “JDR court”) terminate mother’s parental rights and

approve the new foster care goal of adoption.3 The JDR court denied the request on November

2, 2020, and gave both parents more time to complete the Department’s requirements. In

December 2020, the Department again requested a change of goal to adoption. Following a trial

in April 2021, the JDR court approved the change to adoption and terminated mother’s parental

rights on April 21, 2021. Mother appealed the JDR court’s order to the circuit court.

       The circuit court held a de novo trial on November 17 and 18, 2021. During the trial, the

Department offered Monika Kral-Dunning, a registered nurse, as an expert witness on child

abuse. Mother challenged Kral-Dunning’s qualifications as an expert. The Department

presented evidence that Kral-Dunning had experience with forty-five pediatric physical abuse

cases and had previously testified as an expert in the areas of physical abuse, sexual abuse, and


       3
           The Department also sought the termination of father’s parental rights.
                                               -7-
child physical abuse. Kral-Dunning also had training in adult, adolescent, and pediatric sexual

assault nurse examining. After considering her curriculum vitae and experience, the circuit court

accepted Kral-Dunning as an expert witness in the area of child abuse. Kral-Dunning testified

that she had examined Z.C-E.’s injuries and, to a reasonable degree of medical certainty,

determined that the injuries were consistent not with regular child’s play or self-injury, but

instead with non-accidental inflicted trauma.

       The Department sought to admit Kral-Dunning’s report, which included Z.C-E.’s

statements that “old mom hit me with a belt” and “old mom’s fingernails” caused injury to

Z.C-E.’s upper arm.4 The Department also sought to admit a report by Dr. Foster, who examined

Z.C-E. Dr. Foster’s report included Z.C-E.’s statements that mother “beat me and . . . hit me

. . . [and] cut me with a knife.” Dr. Foster testified that Z.C-E. had injuries and scars consistent

with the statements.

       Mother objected to the admission of both reports on the basis that the child’s statements

were inadmissible hearsay, but the circuit court overruled the objections and admitted the

reports.

       After hearing the evidence and arguments, the circuit court approved the foster care goal

of adoption and found that it was in the children’s best interests to terminate mother’s parental

rights under Code § 16.1-283(C)(2). The circuit court entered a letter opinion, which first

explained that the termination of rights was appropriate because mother had not remedied the

conditions that led to the children’s placement and continuation in foster care. In fact, the circuit

court found that mother was “in a less than optimal position” to care for her children. The circuit

court found that mother “did not convey any concern or understanding as to the seriousness of



       4
          After removal, Z.C-E. referred to mother as “old mom” and used the term “new mom”
to refer to his foster mother.
                                               -8-
her children’s mental health conditions or physical complications as the result of her parenting.”

The court further found that mother could not provide adequate housing for the children and also

expressed concern about mother’s unverified employment and that she had not set up daycare or

schooling for the children. Although the Department had offered mother “substantial”

assistance, the circuit court explained that mother failed to accept any responsibility for the

conditions that led to the children’s removal.

       The circuit court next found that termination of mother’s parental rights was in the

children’s best interests. The circuit court determined that mother failed to plan for E.C-E.’s

future, which the court found was necessary to address E.C-E.’s mental and physical needs. The

circuit court found Sy.C-E.’s condition “most troubling” based on “suicidal and aggressive”

behavior and determined that mother did not understand or appreciate Sy.C-E.’s condition and

failed to accept any responsibility for it. Mother also displayed “minimal effort to engage in

[Sy.C-E.’s] treatment.” The circuit court then cited the benefits of foster placements for the

children and the risks they would face if returned to their mother. Z.C-E. had “the most to lose if

. . . reunited with . . . mother” based on Z.C-E.’s bond with the foster family and Z.C-E.’s “fear”

of mother and father. Si.C-E. was “thriving” in foster care but had demonstrated “behavioral

issues” following any visitations with mother and father. R.C-E.’s foster care placement had

“been most positive” because the child received “desperately needed” medical care. And mother

did not “appear to understand the dire nature of [R.C-E.’s] medical condition” or “appreciate the

severity of the neglect” R.C-E. suffered under her care. The circuit court concluded that

termination of mother’s parental rights served the best interest of each of the five children

because she was “unable to appreciate the severity of the abuse they suffered while in her care.”




                                                 -9-
        On December 21, 2021, the circuit court entered orders terminating mother’s residual

parental rights as to all five children and approved the foster care goal of adoption. This appeal

followed.5

                                           II. ANALYSIS

            A. Termination of Mother’s Parental Rights and Foster Care Goal of Adoption

        Mother argues that the circuit court erred in terminating her parental rights and approving

the foster care goal of adoption. “On review, ‘[a] trial court is presumed to have thoroughly

weighed all the evidence, considered the statutory requirements, and made its determination based

on the child’s best interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547,

558 (2018) (quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)).

“Where, as here, the court hears the evidence ore tenus, its finding is entitled to great weight and

will not be disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier

Cnty. Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

        Mother contends that the circuit court erred in terminating her parental rights because the

Department offered no evidence that she lacked the ability to care for the children’s medical and

psychological needs. She insists she could care for the children and take them to their necessary

appointments, pointing to her evidence that she has transportation, conditional housing, and

consistent employment. Mother acknowledged that she did not have definite housing or childcare

in place at the time of the circuit court hearing because she did not have custody of the children and

“she would be able to plan once she had them back.”




        5
         The circuit court also terminated father’s parental rights and he, too, appealed the circuit
court’s ruling to this Court. See Ellis v. Stafford Cnty. Dep’t of Soc. Servs., No. 0216-22-4.
                                                 - 10 -
       The circuit court terminated mother’s parental rights under Code § 16.1-283(C)(2), which

allows for termination where

               the parent . . . , without good cause, ha[s] been unwilling or unable
               within a reasonable period of time not to exceed 12 months from
               the date the child was placed in foster care to remedy substantially
               the conditions which led to or required continuation of the child’s
               foster care placement, notwithstanding the reasonable and
               appropriate efforts of social, medical, mental health or other
               rehabilitative agencies to such end.

“[S]ubsection C termination decisions hinge not so much on the magnitude of the problem that

created the original danger to the child, but on the demonstrated failure of the parent to make

reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t of Soc. Servs., 46

Va. App. 257, 271 (2005)).

       The record provides ample evidence to support the circuit court’s findings that

(1) terminating mother’s parental rights was in the children’s best interests and (2) that mother did

not “remedy substantially the conditions” leading to the children’s placement in foster care. Code

§ 16.1-283(C)(2). The children suffered physical abuse and neglect while under mother’s care—

with many of them having injuries and scars to show for it. On top of that, at every turn, mother

failed to show concern for, or understanding of, the seriousness of her children’s mental health

conditions or physical complications. Indeed, the children’s need for extensive and varied mental

health, dental, and medical treatment upon entering care demonstrate mother’s inability to meet—or

even appreciate—their needs.

       Moreover, mother did not rectify the circumstances that led to the children’s placement in

foster care. She never offered evidence of verified employment, did not complete required

counseling, failed to acknowledge her issues that led to the children’s removal, never enrolled the

children in daycare or school, and admitted she did not take her prescribed medication.




                                                - 11 -
        As for the children, most benefited significantly from their foster care placements. Each of

the children has unique medical and psychological needs, and they have received the care they

need—including individualized counseling, medical care, and dental care—in their foster

placements. Additionally, at the time of the circuit court hearing, the children had already been in

foster care for more than two years—long past the twelve months the statute gives parents to rectify

the circumstances that precipitated their children’s removal. “It is clearly not in the best interests of

a child to spend a lengthy period of time waiting to find out when, or even if, a parent will be

capable of resuming his [or her] responsibilities.” Tackett v. Arlington Cnty. Dep’t of Hum. Servs.,

62 Va. App. 296, 322 (2013) (alteration in original) (quoting Kaywood v. Halifax Cnty. Dep’t of

Soc. Servs., 10 Va. App. 535, 540 (1990)).

        For all of these reasons, the circuit court did not err in finding that it was in the best interests

of the children to terminate mother’s parental rights under Code § 16.1-283(C)(2).6

                                B. Code § 16.1-283(C)(2) Time Period

        Mother also asserts that the circuit court erred in applying Code § 16.1-283(C)(2)’s

twelve-month standard because the COVID-19 pandemic (and the Virginia Supreme Court’s

accompanying emergency orders7) delayed resolution of her pending criminal case—which in turn

delayed her completion of the Department-imposed requirements. Mother explains that “it seems

that almost three years is too short an interval to expect resolution in her current case,” and asks that

this Court focus on her completed requirements, rather than those that remain outstanding.



        6
         With respect to mother’s challenge of the foster care goal of adoption, this Court’s
“decision to affirm the termination order necessarily subsumes this aspect of [her] appeal
because a preponderance-of-the-evidence standard governs judicial modifications of foster care
plans.” Toms, 46 Va. App. at 265 n.3.
        7
         The Supreme Court’s emergency orders tolled the statutory speedy trial deadline. See
Ali v. Commonwealth, 75 Va. App. 16, 52 (2022); see also Order Declaring a Judicial
Emergency in Response to COVID-19 Emergency 1-2 (Va. Mar. 16, 2020).
                                           - 12 -
        As described above, Code § 16.1-283(C)(2) provides a basis for termination where a parent

has failed to remedy substantially the conditions requiring removal “within a reasonable period of

time not to exceed 12 months from the date the child was placed in foster care.” That

“twelve-month time limit ‘was designed to prevent an indeterminate state of foster care “drift” and

to encourage timeliness by the courts and social services in addressing the circumstances that

resulted in the foster care placement.’” Thach, 63 Va. App. at 171 (quoting L.G. v. Amherst Cnty.

Dep’t of Soc. Servs., 41 Va. App. 51, 56 (2003)). “The phrase, ‘within a reasonable time’ is not

definable by any prescribed rule. Its meaning depends upon the context and the attendant

circumstances; not upon mere opinion or expectation.” Kaywood, 10 Va. App. at 540 (citing Va.

Ass’n of Ins. Agents v. Commonwealth, 187 Va. 574, 579 (1948)).

        At the time of the circuit court hearing, the children had languished in foster care for over

two years, giving mother more than twelve months to complete the Department’s requirements.

Although mother argued in the circuit court that her criminal matter was not resolved due to the

COVID-19 pandemic, the record does not show that mother informed the Department that the

pandemic or her pending criminal case delayed her in obtaining housing, verifying employment, or

completing counseling. At the hearing, the circuit court noted that mother already received extra

time to complete the Department-imposed requirements. Nothing in the record indicates that

additional time would have improved mother’s situation or changed when she would be ready to

take custody of the children. Therefore, the circuit court did not err in concluding that mother failed

to remedy the conditions that led to the children’s removal in a reasonable time period.

                                        C. Hearsay Objection

        Mother next asserts that the circuit court’s admission of the medical records that contained

the children’s statements was more prejudicial than probative and were inadmissible hearsay.

“[T]he admissibility of evidence ‘is within the broad discretion of the trial court, and an

                                                 - 13 -
[evidentiary] ruling will not be disturbed on appeal in the absence of an abuse of discretion.’”

Castillo, 68 Va. App. at 558 (second alteration in original) (quoting Surles v. Mayer, 48 Va. App.

146, 177 (2006)).

        “[H]earsay evidence is ‘testimony in court . . . of a statement made out of court, [that is]

offered as an assertion to show the truth of matters asserted therein, and thus resting for its value

upon the credibility of the out-of-court asserter.’” Campos v. Commonwealth, 67 Va. App. 690, 704

(2017) (second alteration in original) (quoting Commonwealth v. Swann, 290 Va. 194, 197 (2015)).

“[H]earsay evidence is inadmissible unless it falls within one of the recognized exceptions to the

hearsay rule, and . . . the party attempting to introduce a hearsay statement has the burden of

showing the statement falls within one of the exceptions.” Id. at 705 (alterations in original)

(quoting Godoy v. Commonwealth, 62 Va. App. 113, 119 (2013)).

        One such exception, which applies “even though the declarant is available as a witness,”

allows for the admissibility of “[s]tatements made for purposes of medical diagnosis or treatment

and describing medical history, or past or present symptoms, pain, or sensations, or the inception

or general character of the cause or external source thereof insofar as reasonably pertinent to

diagnosis or treatment.” Va. R. Evid. 2:803(4). Those statements, however, must be reliable to be

admitted, as “reliability is the touchstone for determining admissibility of a patient’s out-of-court

statements that are made for diagnosis and treatment purposes.” Campos, 67 Va. App. at 711.

        On appeal, mother specifically challenges the reliability of Z.C-E.’s statements contained in

Kral-Dunning and Dr. Foster’s respective reports.8 During the circuit court trial, Kral-Dunning

testified that Z.C-E. consistently described the cause of the injuries throughout the interview and

examination and that Kral-Dunning found those statements reliable. Moreover, Dr. Foster testified


        8
         Although mother mentions other admitted medical records for Sy.C-E., E.C-E., and
Si.C-E., she does not challenge the reliability of the other children’s statements to medical
providers. Accordingly, this Court will not address the admissibility of those records.
                                                - 14 -
that Z.C-E.’s statements were “spontaneous and cohesive and coherent,” and did not raise concerns

that the child did not understand the statements or changed the statements over time. Dr. Foster

further testified that the treatment team found Z.C-E. credible. Given this evidence to support the

credibility of the statements, the circuit court did not abuse its discretion in finding the statements

reliable and admitting the reports.

                                           D. Expert Witness

        Finally, mother argues that the circuit court erred in accepting Kral-Dunning as an expert

witness because, although she was well experienced in sexual assault cases, she did not have

particularized experience or training in abuse and neglect. “‘Whether a witness is qualified to

testify as an expert is a matter within the sound discretion of the trial court,’” and this Court “applies

an ‘abuse of discretion standard when reviewing a trial court’s decision to admit expert opinion

testimony.’” Online Res. Corp. v. Lawlor, 285 Va. 40, 59 (2013) (first quoting Lockheed Info.

Mgmt. Sys. Co. v. Maximus, Inc., 259 Va. 92, 111 (2000); and then quoting CNH Am. LLC v. Smith,

281 Va. 60, 66 (2011)). “Only when reasonable jurists could not differ can [the Court] say an abuse

of discretion has occurred.” Schmuhl v. Commonwealth, 69 Va. App. 281, 299 (2018) (quoting

Tynes v. Commonwealth, 49 Va. App. 17, 21 (2006)). Therefore, “[a] trial court’s decision that a

witness is qualified as an expert ‘will not be disturbed on appeal unless the record clearly shows that

the witness was not qualified.’” Wakeman v. Commonwealth, 69 Va. App. 528, 535 (2018)

(quoting Spencer v. Commonwealth, 238 Va. 563, 573-74 (1989)), aff’d, 298 Va. 412 (2020).

        Contrary to mother’s argument, the circuit court considered Kral-Dunning’s experience in

pediatric physical abuse cases. Kral-Dunning previously testified as an expert on physical abuse,

sexual abuse, and child physical abuse in other pediatric physical abuse cases. Moreover, the circuit

court found that Kral-Dunning had received sufficient training in issues related to child abuse.




                                                  - 15 -
Thus, the circuit court did not abuse its discretion in accepting Kral-Dunning as an expert witness

on child abuse.

                                        III. CONCLUSION

       For the foregoing reasons, this Court affirms the circuit court’s ruling.

                                                                                            Affirmed.




                                                - 16 -